Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered January 12, 2009. The judgment convicted defendant, after a nonjury trial, of failure to register change of address.
Now, upon reading and filing the authorization to discontinue appeal sworn to by defendant on May 18, 2010, and the stipulation of discontinuance signed by the attorneys for the parties on May 26, 2010,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present—Fahey, J.P., Carni, Lindley, Green and Gorski, JJ.